DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the multi-planar receiver of Fig. 1 in the reply filed on June 1, 2022 is acknowledged.

Drawings
The drawings are objected to because (a) it is difficult to ascertain structural details in some of the figures due to the shading (see Figs. 1-3, 5, 11-13, 16, 18, 20, 22-24, 26-69, 76-81, 83-134) and (b) some of the figures include lines without reference characters (see Figs. 128, 132, and 134).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities: “the capture recess of each bone anchor capture recess” should be either “the capture recess .  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “the capture portions of each bone anchor is configured” should be “the capture portions of each bone anchor [[is]] are configured” as the subject is “the capture portions”.
Claim 15 is objected to because of the following informalities: “a fiction fit” should be “a friction fit.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites the limitation "the receiver channel" in lines 4, 6, and 7.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, “the receiver channel” is being interpreted as “the upper channel portion” as recited in claim 1.  Claims 13-15 depend from claim 12 and are therefore also rejected (also note that line 2 of claim 13, lines 4 and 7 of claim 14, and line 2 of claim 15 also recite “the receiver channel”).  
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “non-floppy” in claim 15 is a relative term which renders the claim indefinite. The term “non-floppy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what “non-floppy” means in reference to a friction fit.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites the limitation "the open channel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, “the open channel” is being interpreted as “the upper channel portion” as recited in claim 1.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites the limitation "the upright arms" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that none of the preceding claims recite upright arms.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 merely indicates that the first position is a shipping position (meaning the position in which the system is shipped).  Such a limitation does not further limit claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (WO 2016/065033 A1).
Claim 1. Jackson discloses a pivotal bone anchor system for securing an elongate rod to a bone of a patient via closure tops, the pivotal bone anchor system comprising: 
a plurality of bone anchors (C102), each bone anchor comprising a longitudinal axis, a capture portion (C106) having a rounded shape with a midsection defining a hemisphere plane perpendicular to the longitudinal axis, and a unitary anchor portion (C104) opposite the capture portion configured for attachment to the bone, the capture portion including an upper partial spherical outer surface (C244) above the hemisphere plane, a lower partial spherical outer surface (C254) below the hemisphere plane, and a horizontal capture recess (C250) extending into and circumferentially around the capture portion at the hemisphere plane; 
at least one multi-planar receiver sub-assembly (see Figs. 94-117B) comprising: 
a multi-planar receiver (C110) having a upper channel portion (portion with C168) configured to receive the elongate rod and a lower base portion (portion below C168) defining an internal cavity having a substantially continuous circumferential partial spherical seating surface (C132) proximate a bottom opening (C180), and 
a multi-planar pivoting retainer (C112) having a circumferential partial spherical outer surface (see para. 00603 and Figs. 115-116) configured for multi-planar motion upon engagement with the seating surface of the internal cavity of the multi-planar receiver (see para. 00603), and an inner surface configured to snap into the capture recess of a one of the plurality of bone anchors (see para. 00596) to capture the bone anchor within the internal cavity of the multi-planar receiver; and 
at least one uni-planar receiver sub-assembly (C262; see Figs. 122-135) comprising: 
a uni-planar receiver (C110) having a upper channel portion (portion with U-shaped channel) configured to receive the elongate rod and a lower base portion (portion below U-shaped channel) defining an internal cavity having a non-continuous circumferential partial spherical seating surface (C320) proximate a bottom opening (opening adjacent C456) with opposing pockets (C446) formed therein, and 
a uni-planar pivoting retainer (C112) having a non-continuous circumferential partial spherical outer surface (C418) with opposite pegs (C420) projecting outward therefrom, the partial spherical out surface and pegs configured for uni-planar motion upon engagement with the seating surface and opposing pockets of the internal cavity of the uni-planar receiver (see para. 00625), respectively, and an inner surface (C438) configured to snap into the capture recess of another of the plurality of bone anchors (see para. 00631) to capture the bone anchor within the internal cavity of the uni-planar receiver, 
wherein the capture portion of each of the plurality of bone anchors is configured for capture by either of the at least one multi-planar receiver sub-assembly or the at least one uni-planar receiver sub-assembly without further modification or adjustment (see para. 0627).  
Claim 2. Jackson discloses wherein a radius of the upper partial spherical outer surface and a radius of lower partial spherical outer surface of the capture portion of the each of the plurality of bone anchors are substantially equal to the radii of the partial spherical outer surfaces of both the multi-planar and the uni-planar retainers (see Fig. 114).  
Claim 3. Jackson discloses wherein the capture recess of each bone anchor further comprises an inner recess surface (surface of C250) bounded by an upper annular ledge surface (defined by C246 and C248) and lower annular ledge surface (defined by C252).  
Claim 4. Jackson discloses wherein the inner surfaces of each multi-planar and uni-planar retainer is configured to snap into and engage the inner recess surface of the bone anchor capture recess with a substantially neutral fit (see para. 00631).  
Claim 5. Jackson discloses wherein the capture recess of each bone anchor is complementary with the inner surfaces of the multi-planar and the uni-planar retainers (see para. 00591).  
Claim 6. Jackson discloses wherein the capture recess of each bone anchor further comprise a curved profile (see para. 00591) that curves downwardly and outwardly as moving from the upper annular ledge surface to the lower annular ledge surface.  
Claim 7. Jackson discloses wherein the capture recess of each bone anchor further comprises a cylindrical profile (see para. 00591) that is substantially parallel with the longitudinal axis of the bone anchor.  
Claim 8. Jackson discloses wherein the capture recess of each bone anchor capture recess further comprises a conical profile (see para. 00591) that is angled with respect to the longitudinal axis of the bone anchor.
Claim 9. Jackson discloses wherein the capture portions of each bone anchor is configured to be uploaded through the bottom openings and into the internal cavities of the multi-planar and uni-planar receivers, respectively, prior to capture by the multi-planar and uni-planar retainers (see Figs. 106-115).  
Claim 10. Jackson discloses wherein each of the at least one multi-planar receiver sub-assembly and the at least one uni-planar receiver sub-assembly further comprises a positioner (C108) located in the internal cavity of the multi-planar or uni-planar receiver and configured to stabilize and centralize the multi-planar or uni-planar retainer above the bottom openings of the receiver.  
Claim 12. Jackson discloses wherein each of the at least one multi-planar receiver sub-assembly and the at least one uni-planar receiver sub-assembly further comprises a pressure insert (C114) located in an upper first position in the receiver channel of the multi-planar or uni-planar receiver, with the pressure insert having outwardly extending protrusions (C150) engageable with opposing upper grooves (C144) formed into the receiver channel so as to prevent the pressure insert from moving back up within the receiver channel (see para. 00573).  
Claim 13. Jackson discloses wherein the pressure insert being located in the upper first position in the receiver channel of the multi-planar or uni-planar receiver further comprises a shipping position (see para. 00573).  
Claim 14. Jackson discloses wherein after a bone anchor capture portion is captured by the at least one multi-planar receiver sub-assembly or the at least one uni-planar receiver sub-assembly, respectively, the pressure insert is downwardly deployable in the receiver channel from the upper first position to a lower second position by a tool (see para. 00573), in which the insert outwardly extending protrusions are pushed downwardly from the opposing upper grooves and into engagement with opposing lower grooves (C148) also formed into the receiver channel.  
Claim 15. Jackson discloses wherein the pressure insert being located in the lower second position in the receiver channel of the multi-planar or uni-planar receiver further comprises a fiction fit position in which a bottom surface of the pressure insert becomes engaged with the upper partial spherical outer surface of the bone anchor capture portion with a non-floppy friction fit (see paras. 00585 and 0618).  
Claim 18. Jackson discloses further comprising the elongate rod (C118) and a plurality of closure tops (C116), wherein each of the plurality of closure tops is configured for positioning entirely within the open channel of one the multi-planar or uni-planar receivers above the elongate rod and in engagement with a mating structure of the upright arms to apply a downward pressure to a top of the elongate rod, so as to secure the elongate rod to the bone of the patient.

Allowable Subject Matter
Claims 11, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773